Citation Nr: 0101642	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-22 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1975 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision from the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a low back disability.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
amended the provisions of 38 U.S.C.A. § 5107 to eliminate the 
well-grounded claim requirement.  VA is now required to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits.  VA shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.  The VCAA also includes new 
notification provisions.  Specifically, the VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran contends that his back disability is a result of 
a back injury in service in 1975.  Service medical records 
show that the veteran was admitted to the hospital on April 
12, 1975 after straining his back as a result of pushing and 
lifting a car, which was stuck in sand.  The veteran was 
treated with bedrest, pelvic traction, and heating pad for 
acute low back strain.  The veteran underwent physical 
therapy for five days and was discharged on May 8, 1975.  X-
rays of the lumbosacral spine were unremarkable.  It was 
noted that, after return from convalescent leave, he was 
essentially asymptomatic with only very mild backache, with 
no list or muscle spasm and with full range of motion.  A 
Statement of Medical Examination and Duty Status dated May 
1975 was prepared and reference was made to the veteran 
having a history of back problems originating prior to his 
entry on active duty.  Subsequent service medical records are 
negative for further complaints or treatment for low back 
disorder.  The veteran's separation examination dated July 
1976 showed no complaints or clinical findings of a low back 
disability.

Post-service private medical records from Dr. Cheryl 
Peterson, a chiropractor, dated December 1980 note that the 
veteran's back problem occurred in November 1980 when he was 
wrestling and he had experienced trouble with the same 
general area 5 years prior when he helped push a car out of a 
ditch.  The veteran also reported that, one-month prior to 
his visit, he sustained a fall and landed in a sitting 
position.  There was no diagnosis offered.  X-rays showed 
that the pelvis failed to properly support the spine and it 
was also noted that the superior articular processes could 
not be clearly seen, making it impossible to determine 
whether there were additional developmental disabilities in 
the lumbosacral area.  Two days after the first appointment, 
the veteran contacted Dr. Peterson by phone, explaining that 
he was going to go to his regular chiropractor, Dr. Quandt.

In a statement dated September 1989 by S.E. Peterson, M.D., 
the veteran reported onset of back pain 6-7 weeks prior while 
working.  X-rays revealed some mild degenerative changes.  CT 
scan showed a herniation of L4-5.  The examiner noted that it 
looked like there was some calcification present in the area 
of the herniation, which brought up a question of whether 
this was necessarily a new finding.  The veteran underwent an 
L4-L5 laminectomy, laminotomy, and disc excision one-week 
later.

The veteran has indicated in a December 1999 statement that 
he had been treated prior to 1980 by Dr. Quandt, but was 
unable to obtain those treatment records.  Under the 
circumstances, the Board believes that the newly enacted 
provisions of the VCAA requires further medical development, 
including a VA examination and obtaining additional medical 
records from Dr. Quandt.

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
of record) documenting ongoing treatment 
for the claimed low back disability 
should be associated with the claims 
file.

2.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers, to include 
treatment records from Dr. Quandt, who 
have treated the veteran for the low back 
disorder at issue.  After obtaining 
appropriate consent from the veteran to 
the release of medical records, the RO 
should contact any medical care providers 
reported by the veteran and request 
copies of pertinent records.  The RO 
should comply with notice and duty to 
assist provisions of the VCAA, 
specifically as it relates to obtaining 
medical documentation identified by the 
veteran.

3.  The veteran should be scheduled for 
special VA orthopedic examination to 
ascertain the nature and etiology of the 
veteran's low back disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and that 
the examiner indicate in writing that the 
claims file was reviewed.  All indicated 
special studies and tests should be 
accomplished.  As to any low back 
disability found to be present, after 
reviewing the claims file (to include 
service medical records), the VA examiner 
should offer an opinion as to the 
etiology of any currently diagnosed low 
back disorder.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not that any such currently 
diagnosed low back disorder is related to 
the veteran's military service.

4.  After completion of the above, the RO 
should review the expanded record and 
adjudicate on the merits the veteran's 
claim for service connection for low back 
disability.  If the determination remains 
adverse to the veteran, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
should be given an appropriate time in 
which to respond.  The record should then 
be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to comply with the duty to 
assist.  The veteran and his representative are free to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999). 


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



